Citation Nr: 1636054	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as due to in-service herbicide exposure.  

2.  Entitlement to service connection for high cholesterol, to include as due to in-service herbicide exposure.  

3.  Entitlement to service connection for deep vein thrombosis of the bilateral lower extremities, to include as due to in-service herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.  

5.  Entitlement to service connection for an eye disorder to include glaucoma, blepharitis, or eyelid margin disease as due to in-service herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1971 to January 1974, including service in Vietnam from March 1972 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  The Veteran's Virtual VA file includes VA treatment records.  All other documents in Virtual VA are duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran perfected his appeal with a June 2012 VA Form 9 without answering question eight regarding hearings, he filed a second VA Form 9 later that month requesting a Travel Board Hearing.  As Travel Board Hearings are scheduled at the RO, a remand to that office is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a Travel Board Hearing with a Veterans Law Judge in accordance with his request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

